292 S.W.3d 590 (2009)
James LONG, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92159.
Missouri Court of Appeals, Eastern District, Division One.
September 15, 2009.
Jessica M. Hathaway, St. Louis, MO, for Appellant.
Chris Koster, Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.
Prior report: 209 S.W.3d 537.

ORDER
James Long ("movant") appeals the judgment of the motion court denying his request for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15 without an evidentiary hearing. Movant claims the motion court clearly erred in denying his motion because he was denied effective assistance of counsel.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).